I. I do not concur in the holding that our statute, Section 4217, Revised Statutes 1919, is purely penal. I know that we have recently so ruled, which ruling, in my judgment, is without rhyme or reason. This statute in allowing a recovery, says that the defendant "shall forfeit and pay as a penalty . . . the sum of not less than two thousand dollars, and not exceeding ten thousand dollars, in the discretion of the jury." In law a penalty is a sum fixed for the doing of a wrongful act. In this instance the *Page 587 
wrongful act is negligence. In Missouri, we have consistently ruled that there are no degrees of negligence, and that we will not approve the doctrine of comparative negligence. If negligence is without degrees, as we have consistently ruled, then upon what is the jury to exercise its discretion, in fixing the penalty?
The jury can say that the negligence of defendant caused the death, but the penalty follows without considering the degree of the negligence. Without saying there are degrees of negligence recognized in this State (a question long since adversely ruled, and continuously ruled thereafter) there is absolutely nothing upon which the jury can exercise a discretion. In the matter of a penalty for the taking of life, the earning power, the age or expectancy of deceased, and all other things allowable as compensation are not to be considered. Penalty is one thing, and compensation is another. If the statute is purely penal, as my learned brother says, then the mere matter of death by negligent act is all there is properly before the jury. Compensatory matters have no place in the fixing of a penalty. Expectancy, earning power, and other things of like character have no place in the case. The time is near at hand when we will be forced to discover that our recent ruling upon this statute is without foundation. That time will come when we are called upon to pass upon the propriety of evidence in these cases as to earning capacity, expectancy, and other matters going to compensation solely.
II. Another novel question is raised as to the limit of recovery in cases, under the Federal act, in this State. We have been allowing a recovery in death cases in excess of the Missouri statutory limit. The Federal act fixes no limit, but it provides for trials by State courts. If this had not been interstate work, the limit of recovery in Missouri would have been $10,000. Had the character of the work not been interstate, the negligence charged in this case could not have resulted in a verdict of more than $10,000. Our State courts are thus *Page 588 
placed in the position of saying to one class of our citizens, You can only recover $10,000, and to the other class (those working in interstate commerce), You can recover more than $10,000 for the identical negligence. I have long thought this wrong, and take this opportunity to so express myself. I therefore dissent to the idea of allowing a recovery in excess of $10,000, the amount fixed by the statute of the forum.